ORDER

PER CURIAM.
Husband appeals from the trial court’s judgment and modification order denying his request to eliminate the modifiable portion of his maintenance obligation to wife. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).